Title: To John Adams from Benjamin Putnam, 30 December 1790
From: Putnam, Benjamin
To: Adams, John



Honble Sir,
Savannah, Georgia Decr. 30th. 1790

Having Petioned his Excelly the honble. President of the United States for some public Office in this state, I beg leave to solicit your Honor, cou’d the small Acquaintance I had the Pleasure to make with you in Paris at your Hotel in the Year 1782.  Jno. Thorster Esq. formaly a Co-student at Harvard College, your then Secretary, have serv’d to lead your Honor to any Knowledge of my general Character & Pretentions, for Your Interest with his Excellency, in my favor having suggested to his Exclly. two Appointments that probably will soon take Place here—Viz. The Excise–Officer and Surgeon to the Seamens Hospital—The latter being professional, alone makes it the most Elegible, For your Honors Interest in obtaining either or any other soon to be dispos’d of, will serve to perpetuate in thosethe Memory of your Petitions the many Good things among the Great, of which, your Honor, in our late Struggles with British Tyranny, hath so frequently stood forth the conspicuous Auther—I urg’d as my Pretentions to his Excelly the many Campaigns I serv’d in the late war not only as surgeon of some Hospital: but as Surgeon of Cole. Jno. Nixons Regt. of Massachusetts, Phillip B. Bradly of Connecticut, Col & Josiah Parker’s of Virginia. And having the honor to be acquainted Mr. Fisher Ames & slightly with Messrs. Rufus King—&_Thorster all Cotemporaries with me in Harvard College as also Col Jos. Parker an Intimate Acquaintance in Virginia, think it needless to offer your Honor any formal Recommendations in my favor Genl. Jackson and Col Gun also know me; the Latter but slightly—
I am honble Sir with great /Respects, yr Ob Servt.

Benj: Putnam